DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 11/25/2020.
Response to Arguments
 Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Claim Objections
Claims 1, 13-14, and 19 are objected to because of the following informalities:  
Regarding claim 1, the phrase “or belt segment body” should be removed. 
Regarding claims 13, 14 and 19, “a computer unit” should be corrected to –the computer unit. The phrase “a releasing clamping connection” should be corrected to –the releasing clamping connection--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the claim recites the same subject matter as previously described in the independent claim 1 (e.g., a computer unit configured to detect a releasing clamping connection based on the detected spacing).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moeschen-Siekmann et al. (U.S. Pat. No. 9,447,843) (hereafter Moeschen-Siekmann) in view of Nishida (U.S. Pat. No. 10,295,456) (hereafter Nishida).
Regarding claim 1, Moeschen-Siekmann teaches a belt comprising: a plurality of steel cables within the belt (i.e., steel cables 25) (see Fig. 3); a belt body defining a longitudinal direction (X) (see Fig. 1); said belt body or belt segment body having an open end (see Fig. 1); a fastening device disposed at said open end and connected to said plurality of steel cables via clamping, the fastening device comprising clamping webs configured to clamp ends of said plurality of steel cables (i.e., clamping piece 15 of attachment device 1 has a plurality of clamping webs 17 each having at least one longitudinal bore 18, wherein the steel cables are inserted into the corresponding of the longitudinal bores) (see Fig. 3); but does not explicitly teach  a sensor configured to detect a spacing (d) in the longitudinal direction (X) between said belt body and said fastening device; and a computer unit configured to detect a releasing clamping connection based on the detected spacing.  
Regarding the sensor and the computer unit, Nishida teaches a sensor configured to detect a spacing (d) in the longitudinal direction (X) between said belt body and said fastening device (i.e., laser displacement meter 9 is mounted to the base 7 and a distance of the predetermined interval to the reflecting plate 8 is measured) (see Column 5, lines 16-45); and a computer unit configured to detect a releasing clamping connection based on the detected spacing (i.e., uniaxial rupture ductility is obtained based on a distance measured using laser displacement meter 9, wherein the rupture point occurs when the consumption rate is at 1 and assuming no rupture (clamp release) when the consumption rate is less than 1) (see Fig. 2B). Although the belt segment as taught by Moeschen-Siekmann and the creep test for determining the remaining life of a steel pipe as taught by Nishida are not technically from the same field of technology, one of ordinary skill in the art would be motivated to have implemented the creep fatigue test setup on a belt or belt segment, so as to estimate the remaining life of the belt or 
Regarding claim 2, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said sensor is disposed on said fastening device and at least one sensor counter piece is disposed on said belt body. However, Nishida teaches that said sensor is disposed on said fastening device and at least one sensor counter piece is disposed on said belt body (i.e., base 7 for supporting the laser displacement meter 9 is welded to a surface of the base member 3 on one side) (see Fig. 2B) and at least one sensor counter piece which is disposed on said belt body or belt segment body (i.e., reflecting plate 8 is welded to a surface of the base member 3 on the other side) (see Fig. 2B) or vice versa. In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the creep fatigue sensing apparatus to the belt or belt segment in order to estimate the remaining of the belt or belt segment and to perform mitigating actions before device failure occurs. 
Regarding claim 3, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said sensor unit is an electrically measuring sensor, and said sensor counter piece is an electrically conductive body. However, Nishida teaches that said sensor unit is an electrically measuring sensor (i.e., laser displacement meter 9) (see Fig. 2B), and said sensor counter piece is an electrically conductive body (i.e., reflecting plate 8 is a metal plate member configured to reflect a laser beam LX applied from the laser displacement meter 9, toward the laser displacement meter 9) (see Column 5, lines 16-33). In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the creep fatigue sensing apparatus 
Regarding claim 5, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said electrically conductive body is a metallic body. However, Nishida teaches that said electrically conductive body is a metallic body (i.e., reflecting plate 8 is a metal plate member configured to reflect a laser beam LX applied from the laser displacement meter 9, toward the laser displacement meter 9) (see Column 5, lines 16-33). In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the creep fatigue sensing apparatus to the belt or belt segment in order to estimate the remaining of the belt or belt segment and to perform mitigating actions before device failure occurs. 
Regarding claim 7, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said sensor is an optical sensor. However, Nishida teaches that said sensor is an optical sensor (i.e., reflecting plate 8 is a metal plate member configured to reflect a laser beam LX applied from the laser displacement meter 9, toward the laser displacement meter 9) (see Column 5, lines 16-33). In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the creep fatigue sensing apparatus to the belt or belt segment in order to estimate the remaining of the belt or belt segment and to perform mitigating actions before device failure occurs.
Regarding claims 6 and 8, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said sensor unit is a tactile sensor (claim 6) and that said sensor unit is a tear-away sensor which, in the longitudinal direction (X), is connected to said counter piece (claim 8). However, these appear to be the suggested alternate embodiments, which one of ordinary skill in the art would find obvious to try. Furthermore, Nishida teaches that as long as a device is capable of measuring surface strain, other devices 
Regarding claim 9, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said sensor is configured to emit a predetermined signal if the detected spacing (d) exceeds a predetermined limit value. However, Nishida teaches that said measuring installation is configured to emit a predetermined signal if the detected spacing (d) exceeds a predetermined limit value (i.e., at step s5a, a distance of the predetermined interval in the high-chromium steel pipe at the time of periodic inspection is measured using the laser displacement meter that is mounted to the base. When the remaining life has been estimated, the remaining life is informed at the informing step (S7). Based on the informed remaining life, the time for displacement of the high-chromium steel pipe 11 is determined (S8). When it is determined that the time for displacement has been reached, the high-chromium steel pipe 11 is replaced with a new one at the replacing step (S9)) (see Fig. 1). In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the creep fatigue sensing apparatus to the belt or belt segment in order to estimate the remaining of the belt or belt segment and to perform mitigating actions before device failure occurs.
Regarding claim 10, Moeschen-Siekmann teaches that said belt body includes an elastomeric material in which said plurality of steel cables are embedded as strength members (i.e., belt or belt segment 2 contains an elastomeric material 22 in which the steel cables 25 are embedded as reinforcing elements) (see Fig. 4). 
Regarding claim 11, Moeschen-Siekmann teaches that said fastening device has a plurality of openings into which said plurality of steel cables are introduced and are clamped 
Regarding claim 12, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said sensor includes a sensor unit disposed on said fastening device and a sensor counter piece which is disposed on said belt body; and, Page: 6 of 8 a measuring installation includes the computer unit connected to said sensor unit in a signal-transmitting manner. However, Nishida teaches that said sensor includes a sensor unit disposed on said fastening device (i.e., base 7 for supporting the laser displacement meter 9 is welded to a surface of the base member 3 on one side) (see Fig. 2B) and a sensor counter piece which is disposed on said belt body (i.e., reflecting plate 8 is welded to a surface of the base member 3 on the other side) (see Fig. 2B); and Page: 6 of 8a measuring installation includes the computer unit connected to said sensor unit in a signal-transmitting manner (i.e., the remaining life is displayed on a display of a computer, so it’s obvious that there must be a computing unit to perform the estimation and displaying of the remaining life) (see Column 4, lines 39-47). In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the creep fatigue sensing apparatus to the belt or belt segment in order to estimate the remaining of the belt or belt segment and to perform mitigating actions before device failure occurs.
Regarding claim 17, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that the sensor is an optical sensor and uses a laser to use an optical measurement to detect the spacing. However, Nishida teaches that the sensor is an optical sensor and uses a laser to use an optical measurement to detect the spacing (i.e., reflecting plate 8 is a metal plate member configured to reflect a laser beam LX applied from the laser displacement meter 9, toward the laser displacement meter 9) (see Column 5, lines 16-33). In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in 
Regarding claim 18, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that the sensor is configured to emit a signal on the detected spacing exceeding a limit value. However, Nishida teaches that the sensor is configured to emit a signal on the detected spacing exceeding a limit value (i.e., at step s5a, a distance of the predetermined interval in the high-chromium steel pipe at the time of periodic inspection is measured using the laser displacement meter that is mounted to the base. When the remaining life has been estimated, the remaining life is informed at the informing step (S7). Based on the informed remaining life, the time for displacement of the high-chromium steel pipe 11 is determined (S8). When it is determined that the time for displacement has been reached, the high-chromium steel pipe 11 is replaced with a new one at the replacing step (S9)) (see Fig. 1). In view of the teaching of Nishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the creep fatigue sensing apparatus to the belt or belt segment in order to estimate the remaining of the belt or belt segment and to perform mitigating actions before device failure occurs.
Regarding claim 19, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach a computer unit configured to detect a releasing clamping connection based on the detected spacing. However, Nishida teaches a computer unit configured to detect a releasing clamping connection based on the detected spacing (i.e., uniaxial rupture ductility is obtained based on a distance measured using laser displacement meter 9, wherein the rupture point occurs when the consumption rate is at 1 and assuming no rupture (clamp release) when the consumption rate is less than 1) (see Fig. 2B). Although the belt segment as taught by Moeschen-Siekmann and the creep test for determining the remaining life of a steel pipe as taught by Nishida are not technically from the same field of .
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moeschen-Siekmann et al. (U.S. Pat. No. 9,447,843) (hereafter Moeschen-Siekmann) in view of Nishida (U.S. Pat. No. 10,295,456) (hereafter Nishida) and in further view of Kurkovskiy (U.S. Pat. No. 8,154,278) (hereafter Kurkovskiy)
Regarding claim 4, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that said electrically measuring sensor is an eddy current sensor. However, Kurkovskiy teaches that said electrically measuring sensor is an eddy current sensor (i.e., inductive proximity sensor 2 senses the presence or absence of a target object 100 in a target sensing area 7 proximate the sensing face 6 using induced eddy-currents) (see Column 6, line 59, to Column 10, line 9). In view of the teaching of Kurkovskiy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried using the eddy-current sensor to determine the spacing (instead of a laser sensor) in order for the operator to experiment and compare the performance of different sensors, so as to discover the most suitable sensor for determining the spacing. 
Regarding claim 16, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that the sensor is an inductive sensor and is configured to take an inductive measurement for the spacing. However, Kurkovskiy teaches that the sensor is an inductive sensor and is configured to take an inductive measurement for the spacing (i.e., inductive proximity sensor 2 senses the presence or absence of a target object 100 in a target sensing area 7 proximate the sensing face 6 using induced eddy-currents) (see Column 6, line .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moeschen-Siekmann et al. (U.S. Pat. No. 9,447,843) (hereafter Moeschen-Siekmann) in view of Nishida (U.S. Pat. No. 10,295,456) (hereafter Nishida) and in further view of Kenzume et al. (U.S. Pat. No. 9,766,058) (hereafter Kenzume)
Regarding claim 13, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach a computer unit configured to: determine a spacing differential based on the detected spacing and a previously detected spacing; compare the spacing differential with a predetermined limit value; and detect a releasing connection further based on the comparison. However, Kenzume teaches a computer unit configured to: determine a spacing differential based on the detected spacing and a previously detected spacing (i.e., periodic inspections are performed) (see Column 4, line 24, to Column 5, line 42); compare the spacing differential with a predetermined limit value (i.e., the worker can accurately grasp and indication of occurrence of a crack in the weld 20 and the pipe 15 on the basis of the change in the distance L) (see Column 4, line 24, to Column 5, line 42); and detect a releasing connection further based on the comparison (i.e., the worker can accurately obtain the distance L (distortion) indicative of a sign of occurrence of a crack that occurs in the pipe) (see Column 4, line 24, to Column 5, line 42). In view of the teaching of Kenzume, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the increasing distance between the sensor and the target would be indicative of the deteriorating condition of the belt or any structure the sensor may be mounted 
Regarding claim 14,  Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach a computer unit configured to: detect a releasing connection of the fastening device and the belt body based on the detected spacing; and initiate a repair of the fastening device in response to detection of the releasing connection. However, a computer unit configured to: detect a releasing connection of the fastening device and the belt body based on the detected spacing; and initiate a repair of the fastening device in response to detection of the releasing connection (i.e., accurate timing to repair/replace the pipe 15 can be determined on the basis of the change in the distance L) (see Column 4, line 24, to Column 5, line 42). In view of the teaching of Kenzume, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the increasing distance between the sensor and the target would be indicative of the deteriorating condition of the belt or any structure the sensor may be mounted thereon. Using such sensing method would allow the worker to accurately monitor the structure/belt condition and order repair or replacement before serious failure occurs.  
Regarding claim 15, Moeschen-Siekmann as modified by Nishida as disclosed above does not directly or explicitly teach that a transmission line configured to configured to transmit the detected spacing to a computer unit. However, Kenzume teaches that a transmission line configured to configured to transmit the detected spacing to a computer unit (i.e., the processing device 53 is configured to perform various kinds of processing on the basis of an output from the laser displacement gauge 52) (see Fig. 2). In view of the teaching of Kenzume, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a transmission means in order for the operator to communicate with the sensing unit. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/Tran M. Tran/Examiner, Art Unit 2855